            Case 1:20-cv-05700-VEC Document 35 Filed 07/29/20 Page 1 of 2
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 7/29/2020
 -------------------------------------------------------------- X
 4 WALLEBITDA, LLC, t/a THE AINSWORTH, :
 JOHN SULLIVAN,                                                 :
                                                                :
                                                 Plaintiffs, :
                                                                :  20-CV-5700 (VEC)
 v.                                                             :
                                                                :      ORDER
 MATTHEW SHENDELL, FONDUE 26, LLC,                              :
 RONBON, LLC, AINS NASHVILLE, LLC,                              :
 AINS KC, LLC, AINSPH, LLC, AINSWORTH :
 GRILLE PORTAL, LLC, AINS IP COMPANY, :
 LLC, PAIGE HOSPITALITY GROUP, LLC, and :
 AINS HOLDING COMPANY LLC,                                      :
                                                                :
                                                 Defendants :
                                                                :
 .------------------------------------------------------------- X
 -
VALERIE CAPRONI, United States District Judge:

       WHEREAS a hearing on Plaintiffs’ motion for a preliminary injunction was held on July

29, 2020 at 4:00 p.m.;

       IT IS HEREBY ORDERED THAT:

       1. For the reasons stated at the hearing, Plaintiffs’ motion for a preliminary injunction is

           DENIED.

       2. Plaintiffs must file a proposed order enjoining Mr. Shendell’s use of Plaintiffs’

           trademark at the Ainsworth Social and his reference to himself as the CEO of the

           Ainsworth by July 31, 2020. If Defendants object to the proposed order, they must

           file their objections not later than August 3, 2020.

       3. Plaintiffs may file an amended complaint by August 7, 2020.

       4. Defendants may move against or answer the amended complaint by August 28, 2020.

           If Defendants move to dismiss the amended complaint, Plaintiffs may respond or file


                                           Page 1 of 2
        Case 1:20-cv-05700-VEC Document 35 Filed 07/29/20 Page 2 of 2




         a second amended complaint (but not both) by September 11, 2020. If Plaintiffs

         oppose Defendants’ motion to dismiss, Defendants’ reply is due by September 18,

         2020.

      5. The deadline for fact discovery is October 16, 2020.

      6. The deadline for expert discovery is December 1, 2020.

      7. A pretrial conference will be held on October 16, 2020 at 2:30 p.m. The parties’

         are directed to submit a joint letter of no more than five pages by October 8, 2020

         addressing the following in separate paragraphs: (1) a brief description of the case,

         including the factual and legal bases for the claim(s) and defense(s); (2) the basis for

         subject matter jurisdiction; (3) whether fact discovery is complete; (4) whether either

         party seeks expert discovery; (5) whether either party anticipates making a motion for

         summary judgment; and (6) the prospect for settlement.

      8. The Court is happy to refer the parties for a settlement conference before Magistrate

         Judge Wang at any time upon a joint request.

      The Clerk of Court is respectfully directed to close the open motion at docket entry 14.



SO ORDERED.
                                                   _________________________________
Date: July 29, 2020                                 VALERIE CAPRONI
      New York, NY                                  United States District Judge




                                          Page 2 of 2
